Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the application No. 17/396,240 filed on August 06, 2021.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Reasons for Indicating Allowable Subject Matter
4.	Claims 1-16 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitation of the claim 1.
	….
a signal line leading-out opening is formed between the first end face of the shielding wall and the first wiring layer, and a signal line connected with a terminal of the device is led, from the signal line leading-out opening, out of the shielding cavity; in combination with the rest of claim limitations as claimed and defined by the applicant.

6.	The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitation of the claim 8.
	….
(D) forming a hole on the second insulating layer to reveal a first end face of the shielding Cu pillar and a terminal of the device, while retaining the polymer dielectric in a predetermined position of a signal line leading-out opening; (E) forming a signal line, connected with the terminal of the device, on the second insulating layer, wherein the signal line passes through the position of the 20signal line leading-out opening; in combination with the rest of claim limitations as claimed and defined by the applicant.

7.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of an embedded package structure having a shielding cavity/manufacturing method in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1 and 8 are allowable. Since the independent claims 1 and 8 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 2-7 of the independent claim 1, and the dependent claims 9-16 of the independent claim 8, are also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 1 and 8 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, the independent claims 1 and 8 are deemed patentable over the prior art.

8. 	The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure:
The prior art reference, Watanabe et al. (US 2012/0119338 A1) is hereby cited as the prior art shown in Fig. 1, where Watanabe et al. discloses a shielding enclosure layer 400 consisting of shielding walls at sides, embedded in a sealing resin 500, but a semiconductor chip 100 formed next to the bottom surface of the shielding enclosure layer 400 (not inside of the shielding enclosure layer 400), in addition, Watanabe et al. either by itself or in combination with other arts does not teach the above quoted limitations in sections 5 and 6 for claims 1 and 8, respectively. Thus, the applicant’s claims 1 and 8 determined to be novel and non-obvious.
Similar prior art, 2010/0308452 A1

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819